Citation Nr: 0418489	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a respiratory 
disability (to include emphysema and chronic obstructive 
pulmonary disease (COPD)), to include as secondary to 
nicotine dependence.

3.  Entitlement to service connection for heart disease, to 
include as secondary to nicotine dependence.


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from March 1963 until December 
1963 and from September 1967 until June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 1999 and April 2000 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

These matters were previously before the Board in June 2003.  
At that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

1.  The competent evidence does not show that nicotine 
addiction developed during active service.

2.  The competent evidence does not show that the veteran's 
emphysema and COPD are causally related to active service, or 
service-connected disability.

3.  The competent evidence does not show that the veteran's 
heart disease is causally related to active service, or 
service-connected disability.

4.  Service connection has not been established for any 
disability.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in active service.  
38 U.S.C.A. §§ 1103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (2003).  

2.  A chronic respiratory disability, to include emphysema 
and COPD, was not incurred in or aggravated by active 
service, nor proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310. (2003).

3.  Heart disease was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

A rating decision, statement of the case, and supplemental 
statement of the case apprised the veteran of the reasons for 
the VA decision, as well as the applicable law.  Moreover, 
letters dated in June 2001 and June 2003 apprised the veteran 
of the information and evidence he needed to submit to 
substantiate his service connection claims, as well as VA's 
development assistance.  Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

The United States Court of Appeals for Veteran Claims (Court 
or CAVC) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decisions were made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application 
regarding the veteran's emphysema and nicotine dependence 
claims was received on April 3, 1998.  Thereafter, in a 
rating decision dated in July 1999 that issue was denied.  
With respect to the veteran's heart condition claim, a 
substantially complete application was received on December 
8, 1999.  Thereafter, in a rating decision dated in April 
2000 that issue was denied.  Only after those rating actions 
were promulgated did the AOJ, in June 2001 and June 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pellegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pellegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the Oak's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pellegrini, for the appellant to 
overcome.  See Pellegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vets. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a).  After the notice was provided, the case 
was readjudicated and a Supplemental Statement of the Case 
(SSOC) was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

Finally, the decision in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's remands and the RO's 
development and notice letters discussed above advised 
the claimant that he should submit additional evidence.  
Further, by letter dated in January 2004, the veteran 
was advised to send any additional evidence to the 
Board.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because the four content requirements of VCAA 
notice has been substantially satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements in a rote format 
is harmless error.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical records are associated with the claims file.  
Furthermore, the claims folder contains VA clinical and 
examination reports and records from the United States 
Medical Center for Federal Prisoners.  Treatment records from 
Lucy Lee Hospital are of record.  That facility also 
indicated that, although the veteran had asserted treatment 
in 1985,  they had no records of treatment for that year.  
Additionally, the veteran's statements in support of his 
claims are of record.  Moreover, while the veteran indicated 
his desire for a hearing in his March 2002 substantive 
appeal, the file reveals that such request was subsequently 
withdrawn.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Service connection- in general

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Certain disorders, such as cardiovascular disease, are 
presumed to have been incurred in service if manifested 
within one year of separation from service to a degree of 10 
percent or more, provided that the veteran has served a 
minimum of ninety days either during a period of war or 
during peacetime service after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

Special considerations- nicotine dependence

Precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was the proximate cause of the death or 
disability.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits. VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does not 
mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service. Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following two questions: [1] whether the 
claimant acquired a dependence on nicotine in service; and 
[2] whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the claimant.  If each of these two 
questions is answered in the affirmative, service connection 
may be established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's, Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.  

With regard to proximate causation, if it is determined that, 
as a result of nicotine dependence acquired in service, a 
claimant continued to use tobacco products following service, 
it must be considered whether there was a supervening cause 
of the claimed disability that severs the causal connection 
to the service-acquired nicotine dependence.  VAOPGCPREC 19-
97.  

Nicotine dependence claims filed on or after June 9, 1998

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective. This Act amended 38 U.S.C.A. § 1110 
to prohibit the payment of VA compensation for a disability 
resulting from the use of tobacco products.  On July 22, 
1998, the Internal Revenue Service Restructuring and Reform 
Act was enacted, and the provision in the Transportation 
Equity Act for the 21st Century which prohibited the payment 
of compensation to veterans for disability which is the 
result of abuse of tobacco products was eliminated.  Hence, 
the amendments to § 1110 were nullified.  However, this later 
Act added 38 U.S.C.A. § 1103 which provides as follows:

Special provisions relating to claims based upon effects of 
tobacco products

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in section 1112 or 1116 of this 
title.

38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, Title 
VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) implements section 1103 and 
provides as follows:  (a) For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
(b) The provisions of paragraph (a) of this section do not 
prohibit service connection if: (1) The disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  For 
purposes of this section, "otherwise shown" means that the 
disability or death can be service-connected on some basis 
other than the veteran's use of tobacco products during 
service, or that the disability became manifest or death 
occurred during service; or (2) The disability or death 
resulted from a disease or injury that appeared to the 
required degree of disability within any applicable 
presumptive period under Secs. 3.307, 3.309, 3.313, or 3.316; 
or (3) Secondary service connection is established for 
ischemic heart disease or other cardiovascular disease under 
Sec. 3.310(b).  (c) For claims for secondary service 
connection received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an injury or 
disease previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service-connected under Sec. 3.310(a).

38 C.F.R. § 3.300 (2002).

I.  Entitlement to service connection for nicotine 
dependence.

Factual background

In his claim received in April 1998, the veteran stated that 
he had been smoking ever since his days in service.  In a May 
1999 statement, the veteran elaborated, indicating that he 
began smoking during basic training, in March 1963.  He 
stated that smoking was encouraged and that he was given free 
cigarettes in his C-rations.  The veteran reported that he 
became addicted to cigarettes and has been unable to quit 
despite several attempts to do so.

The veteran's service medical records do not indicate any use 
of tobacco products during active duty.  Nevertheless, the 
Board finds no basis for doubting the veteran's credibility 
as to this fact, and therefore in-service tobacco use is 
conceded.  

Following service, the veteran underwent pulmonary function 
testing in February 1995 at the Federal Medical Center.  The 
treatment records note that he had been a smoker since age 14 
and had never stopped.  

In May 1999, the veteran completed a smoking questionnaire.  
He reported that he began smoking in 1963.  He denied any 
smoking prior to service.  

In March 2003, the veteran was examined by VA.  The veteran 
reported that his history of smoking began at age 17 while at 
Lackland Air Force Base in San Antonio, Texas.  He explains 
that he started smoking because everyone else was doing it 
and it was inexpensive to smoke.  

The veteran reported that he smoked one pack per day during 
the first year of his habit.  Then, for the next several 
years, he smoked 1.5 packs per day.  Thereafter he again 
escalated his cigarette use to 3 packs per day.  He has 
continued with that quantity to the present time.  The 
examiner noted that the veteran's 3-pack-per-day history 
exceeded 40 years.  The veteran reported that he made 
attempts to quit smoking in 1985, 1995 and 1998 but each 
effort proved unsuccessful.  He stated that he shook and 
became violent whenever he tried to stop smoking.  

Following physical examination, the VA examiner concluded 
that the veteran was both psychologically and physiologically 
addicted to nicotine.  He could not determine when such 
dependency occurred.

Analysis

As previously noted, it was established in VAOPGCPREC 19-97 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  Subsequent to that holding, the law 
has been amended to preclude service connection based on the 
veteran's use of tobacco products during service.  See 
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The change in the law 
impacts claims filed on or after June 9, 1998.  

In the present case, the veteran's claim of entitlement to 
service connection for nicotine dependency was received by 
the RO in April 1998.  As such, the holding in VAOPGCPREC 19-
97 applies and the veteran's claim is not precluded by 
operation of law.  

As noted in VAOPGCPREC 19-97, the determination of whether 
the appellant is dependent on nicotine is a medical issue.  
Here, a March 2003 VA examination report contains a competent 
opinion finding that the veteran was both psychologically and 
physiologically addicted to nicotine.  However, in order to 
establish entitlement to service connection for such 
dependency, the evidence must also show that the addiction 
arose during active service.  Here, the VA examiner could not 
determine the point at which the veteran's nicotine 
dependency occurred.  Moreover, no other medical evidence of 
record indicates that the veteran's dependency began during 
service.

The Board acknowledges the veteran's statements that he 
became addicted to cigarettes during active duty.  However, 
as discussed above, the question of dependence is medical in 
nature.  In this vein, the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to when his nicotine dependence 
arose.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent evidence of record fails to 
establish that the veteran developed nicotine dependency 
during service.  Without such evidence, the criteria set 
forth in VAOPGCPREC 19-97 have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

II.  Entitlement to service connection for a chronic 
respiratory disability, to include emphysema and COPD, to 
include as secondary to nicotine dependence.

Factual background

The veteran's March 1963 enlistment examination showed normal 
lungs and chest.  The veteran denied shortness of breath in a 
report of medical history completed at that time.  His 
December 1963 separation examination and accompanying report 
of medical history similarly revealed no respiratory 
problems.  

The veteran reenlisted into active service.  He was examined 
in August 1967 and the findings were normal.  There were no 
respiratory complaints noted in the veteran's report of 
medical history.  Finally, a May 1968 discharge examination 
demonstrated no respiratory difficulties.  There were no 
respiratory complaints or treatment during either period of 
service.

Following service, the veteran was admitted to St. 
Elizabeth's Hospital in April 1970 with complaints of 
generalized, frequent body malaise.  His heart and lungs were 
normal.  

A December 1972 treatment report from St. Elizabeth's 
Hospital indicated that the veteran had no cough, chest pain 
or shortness of breath.  His lungs were clear to auscultation 
and percussion.  The lungs were noted to be normal.

A January 1974 treatment report from St. Elizabeth's Hospital 
again revealed normal lungs.  

VA clinical reports dated in February 1984 reveal complaints 
of a productive cough, shortness of breath and wheezing.  A 
chest x-ray taken at that time revealed a slight suggestion 
of coarsened markings along the left heart border, possibly 
signifying chronic lung disease.

October 1984 VA treatment reports note use of an Albuterol 
inhaler for respiratory symptoms.

A November 1984 VA treatment report contained an assessment 
of COPD.

In December 1984 the veteran was hospitalized at the VA 
Medical Center in St. Louis for chronic low back pain.  A 
general examination was performed.  The results revealed that 
his lungs were clear.  

A November 1985 VA treatment report indicates a diagnosis of 
COPD.

A June 1986 VA chest x-ray revealed bronchitis.

In a July 1987 VA outpatient treatment report, the veteran 
complained of pain in his right lung.  He stated that he was 
experiencing chest pain and shortness of breath.  

In October 1987, the veteran received VA treatment for back 
pain.  An examination at that time showed that his lungs were 
equal in expansion, bilaterally, and were clear to percussion 
and auscultation.  However, a history of emphysema was noted.

Later in October 1987, the veteran was admitted at the VA 
Medical Center in Poplar Bluff, Missouri.  His chest and 
breath sounds were harsh and rales were heard.  He was 
diagnosed with pulmonary emphysema.  

A VA outpatient treatment report dated in November 1991 
indicated an impression of emphysema.  

A January 1994 treatment report from the United States 
Medical Center for Federal Prisoners noted a history of COPD.

A March 1995 medical report from the United States Medical 
Center for Federal Prisoners noted scattered rales that clear 
with coughing.  The assessment was unresolved bronchitis.  

A January 1996 clinical record from the United States Medical 
Center for Federal Prisoners noted an admitting diagnosis of 
emphysema.  The veteran received pulmonary function testing, 
and a diagnosis of emphysema was again noted.  

The veteran was examined by VA in March 2003.  The veteran 
stated that he was first diagnosed with emphysema in 1982.  
His complaints included shortness of breath with activity 
such as walking approximately half a block.  Pulmonary 
function testing showed mild to moderate obstruction and was 
significantly worse than prior testing done in April 2000.  

Following the evaluation, the VA examiner stated that, due to 
the veteran's relatively short periods of service, the 
smoking and its effects which occurred during service would 
not be causative of his presently diagnosed respiratory 
disorders.  Instead, the veteran's subsequent smoking over 
many years following service and between tours of duty had a 
greater effect on his current condition.  The examiner 
further commented that the veteran's post-service smoking was 
at a higher pack-per-day rate, causing more damage than his 
lesser in-service intake of cigarettes.      

Analysis

In essence, the veteran is claiming that he has respiratory 
disability, currently diagnosed as emphysema and COPD, 
secondary to tobacco use and/or nicotine dependence, which he 
contends arose in service.  As previously discussed above, 
however, the evidence of record does not establish that the 
veteran's nicotine dependence is service-connected.  
Therefore, an award of compensation for emphysema or COPD 
cannot arise on a secondary basis here.  The Board will 
instead consider the possibility of direct service connection 
for the veteran's respiratory conditions below.  

As noted previously, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In the present case, the service medical records do not 
reveal any complaints of, or treatment for, a respiratory 
condition.  Moreover, while the veteran has current diagnoses 
of emphysema and COPD, no competent evidence relates these 
conditions to service.  In fact, at the veteran's March 2003 
VA examination, the VA examiner explicitly rejected the 
possibility that in-service smoking caused his respiratory 
condition.  Instead, the examiner believed that the veteran's 
continued smoking for several years following service was the 
reason for his current respiratory problems.  

In summation, then, as the evidence fails to link the 
veteran's nicotine dependence to active service, the veteran 
is precluded from a grant of service connection for emphysema 
and COPD as secondary to such nicotine dependence.  Moreover, 
the elements of a direct service connection claim have not 
been satisfied here.  Indeed, the evidence fails to show in-
service incurrence of emphysema or COPD and there is no 
competent etiological opinion to link the present diagnoses 
to the veteran's active service, including tobacco use.   As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Service connection for heart disease on a secondary 
basis.

Factual background

The veteran's March 1963 enlistment examination showed normal 
heart and vascular system.  The veteran denied palpitation or 
pounding heart in a report of medical history completed at 
that time.  His December 1963 separation examination and 
accompanying report of medical history similarly revealed no 
cardiac problems.  

The veteran reenlisted into active service.  He was examined 
in August 1967 and the findings were normal.  There were no 
cardiovascular complaints noted in the veteran's report of 
medical history.  Finally, a May 1968 discharge examination 
demonstrated no heart difficulties.  There were no cardiac 
complaints or treatment during either period of service.

Following service, the veteran was admitted to St. 
Elizabeth's Hospital in April 1970 with complaints of 
generalized, frequent body malaise.  His heart and lungs were 
normal.  Additional records dated in December 1972 and 
January 1974 from that same facility similarly showed a 
normal heart.  

A February 1984 VA chest x-ray showed the heart to be within 
normal limits.

An April 1984 VA record revealed a normal electrocardiogram.  

VA outpatient treatment reports dated in 1984 reflect 
increasing pulmonary complaints.  A September 1984 record 
revealed complaints of right chest pain.  A diagnosis of COPD 
was noted in November 1984.  

In November 1985, the veteran was admitted at St. Francis 
Hospital with complaints of severe low back pain and right 
side pain.  The veteran's chest was normal and no murmurs 
were detected.  The sole diagnosis was herniated disc, L5-S1.  
No cardiac diagnosis was rendered at that time.

A June 1986 chest x-ray revealed that the veteran's 
cardiovascular structures were normal.

A VA outpatient treatment report dated in June 1987 noted 
chest pains and sweating.  The veteran stated that the pain 
was primarily in his right chest and right arm.  An 
electrocardiogram was normal.

While hospitalized in October 1987 at the VA Medical Center 
in Poplar Bluff, Missouri, an electrocardiogram was 
performed.  The veteran's heart was normal.  

In April 1988, the veteran was admitted at the VA Medical 
Center in Poplar Bluff, Missouri with complaints of chronic 
back pain.  An EKG and chest x-ray were normal.  

A February 1995 treatment record from The Federal Medical 
Center indicated normal findings with respect to the 
veteran's heart.  

A January 1996 treatment report from the United States 
Medical Center for Federal Prisoners contained unremarkable 
cardiac findings.  

In May 1999, the veteran underwent a dipyridamole thallium 
stress test.  The maximum heart rate attained was 106 beats 
per minute, which was 63% of the maximum predicted.  His 
maximum blood pressure was 133/76.  The test results were 
noted to be normal.  

In September 1999 show that the veteran underwent a left 
heart catheterization, selective coronary angiography and 
left ventriculography.  The operation notes indicated that 
the veteran had raised increasing anginal complaints over the 
prior 3 months.  The impression of the procedures was mild 
two-vessel coronary artery disease.  

The veteran was examined by VA in March 2003.  At that time, 
it was noted that pulmonary function testing showed mild to 
moderate obstruction that was significantly worse than a 
prior test conducted in April 2000.  The examination report 
noted that the veteran had recently suffered a myocardial 
infarction.  The VA examiner attributed the heart attack to a 
multitude of causative factors including obesity, family 
history, hypertension and hypercholesterolemia.  The VA 
examiner believed that the veteran's in-service smoking 
history contributed very little, if at all, to the veteran's 
cardiac problems.  The VA examiner did note that the 
veteran's continued smoking over a 40-year period was a 
factor in the development of the veteran's coronary artery 
disease.  Chest x-rays taken at the time of the VA 
examination showed no acute process.  Such x-rays showed mild 
interstitial prominence, suggesting some underlying chronic 
interstitial lung disease.  



Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arteriosclerotic 
heart disease is considered a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (as amended by 67 Fed. Reg. 67792-677793 (Nov. 
7, 2002)).  As the evidence of record fails to establish any 
clinical manifestations of heart disease within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive basis.  As noted previously, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In the present case, the service medical records do not 
reveal any complaints of, or treatment for, a cardiac 
condition.  Moreover, while the veteran has current diagnoses 
of coronary artery disease and COPD, no competent evidence 
relates these conditions to service.  In fact, at the 
veteran's March 2003 VA examination, the VA examiner 
explicitly rejected the possibility that in-service smoking 
caused his cardiac condition.  Instead, the examiner 
attributed the veteran's heart disease to a host of factors, 
including obesity, family history, hypertension and 
hypercholesterolemia.  The VA examiner stated that the 
veteran's in-service smoking history contributed very little, 
if at all, to the veteran's current cardiac disability.  The 
VA examiner did note that the veteran's continued smoking 
over a 40-year period was a factor in the development of the 
veteran's coronary artery disease.  

In essence, the veteran is claiming that his currently 
diagnosed heart disease is secondary to his nicotine 
dependence, which he contends arose in service.  As 
previously discussed above, however, the evidence of record 
does not establish that the veteran's nicotine dependence is 
service-connected.  In the absence of evidence to establish 
nicotine dependence initiating in service, the veteran's 
post-service smoking can have no bearing on the veteran's 
entitlement to service connection for heart disease.  

In conclusion, as the evidence fails to link the veteran's 
nicotine dependence to active service, the veteran is 
precluded from a grant of service connection for heart 
disease as secondary to such nicotine dependence.  Moreover, 
the criteria for direct, including presumptive, service 
connection have not been met.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for nicotine dependence is denied.

Service connection for a respiratory condition (to include 
emphysema and chronic obstructive pulmonary disease), to 
include as secondary to nicotine dependence, is denied.

Service connection for heart disease, to include as secondary 
to nicotine dependence, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



